Citation Nr: 0928519	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-05 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from May 1951 to December 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.

In October 2008 the Board remanded the claim for further 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.

In a Board remand of October 2008 the RO was requested to 
determine when the Combat Infantry Badge (CIB) was issued to 
the Veteran; determine the location of the 137th Ord CO 
between 1963 and 1969; if possible, determine the bases for 
recognition of participation in campaigns: VN Advisory, VN 
Defense, VN Counter, and VN, Counteroffensive; and, contact 
the Veteran and request that he submit copies of orders to 
Vietnam.  In response to the Board's remand, the RO requested 
the Veteran's personnel records and sent a letter to the 
Veteran in December 2008 requesting that he submit copies of 
his orders to Vietnam.  Unfortunately, the RO's development 
constitutes partial development, but is not such as to amount 
to substantial compliance with the Board's request.  The 
requested personnel records show that the Veteran was awarded 
the CIB, however, it does not show when he was awarded the 
CIB as requested by the Board.  There is no evidence in the 
record that the RO attempted to determine the date of the 
award.  Moreover, while his personnel records show that he 
was attached to the 137th Ord CO between 1963 and 1969 and 
that the unit was based in Okinawa, Japan, the Veteran's 
service personnel records do not document if the unit had any 
temporary assignments to Vietnam.  There is no evidence in 
the record that the RO tried to determine the unit's 
location, if any, between 1963 and 1969 outside f Okinawa, 
Japan.  Finally, the Board notes that there is no evidence in 
the record that the RO attempted to comply with the request 
to determine the bases for recognition of participation in 
campaigns: VN Advisory, VN Defense, VN Counter, and VN, 
Counteroffensive.  Therefore, the Board finds that the RO did 
not comply with the Board's order and unfortunately, this 
case must be remanded once again.  

Furthermore, in May 2009 additional evidence was received in 
the form of a letter from a former servicemember attesting to 
the Veteran's possible service in Vietnam and stating that 
the Veteran was attached to the 137th Ord CO based in 
Okinawa, Japan and he went on missions outside of Okinawa as 
part of his duties of being in charge of chemical 
distribution throughout Southeast Asia.  There is no 
indication in the record that the Veteran waived initial 
consideration of this evidence by the AOJ.  An SSOC must be 
issued which takes into consideration the evidence submitted 
in May 2009.  See 38 C.F.R. §§ 19.31, 19.37 (2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request that the Agency of Original 
Jurisdiction (AOJ) verify when the 
Combat Infantry Badge was issued to the 
Veteran.

2.  Determine the location, if any, 
outside of Okinawa, Japan, of the 137th 
Ord CO between 1963 and 1969.  

3.  If possible, determine the bases 
for recognition of participation in 
campaigns: VN Advisory, VN Defense, VN 
Counter and VN Counteroffensive.  All 
efforts to comply with this request 
should be documented in the file.  If 
it is not possible to determine the 
bases for recognition of participation 
in the campaigns it should so be 
stated.

4.  After the above development has 
been completed, the AOJ should issue 
the Veteran a supplemental statement of 
the case with consideration of all of 
the additional evidence obtained 
including the latter associated with 
the claim in May 2009.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



